office_of_chief_counsel department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date number info release date conex-122629-05 cc tege eoeg et2 uil the honorable rick larsen member u s house of representatives suite 9f wetmore avenue everett washington attention mr bill phillips dear congressman larson i apologize for the delay in responding to your inquiry dated date on behalf of your constituent mr ------------------------------------------------------------------------------------- -------------------------------------------------------- mr ------------------ requested information about the refund of income and employment_taxes erroneously withheld and paid on remuneration contributed to a retirement_plan from ------------------------- he also asked for a waiver of the year statute_of_limitations on refunds based on the facts provided i cannot tell whether -------- actually over-withheld income and or fica_taxes and whether--------- is entitled to a refund assuming -------- did over- withhold taxes -------- or its employees whichever is applicable must file a timely claim to obtain a refund of these payments to be timely a refund claim must be filed within three years from the time the return was filed or two years from the time the tax was paid whichever is later an employer must generally file a refund claim form within three years from april of the year after the taxes were withheld which is the time the form_941 is deemed filed or years from the time the tax is paid whichever is later an employee must generally file a refund claim form 1040x within three years from the time form_1040 is filed or years from the time the tax is paid whichever is later unfortunately the irs has no authority to waive or extend the time for filing a refund claim we must deny claims that are untimely even if they are correct on their merits the federal_insurance_contributions_act fica imposes an excise_tax on the wages paid_by an employer to an employee for employment internal_revenue_code the code sec_3101 a - b a - b generally all payments of remuneration by an employer for services performed by an employee are subject_to fica_taxes unless the payments are specifically excepted from the term wages or the services are specifically excepted from the term employment one such exception is for employer contributions made on behalf of the employee to a pension_plan qualified under sec_401 of the code an employee’s own contributions to a qualified_plan are not excepted from the fica definition of wages thus employer contributions are not subject_to fica but employer contributions are amounts contributed to a qualified_plan may not for any_tax purposes be treated as employer contributions if they are designated by the employer as employee contributions however contributions otherwise designated as employee contributions to state and local_government pension plans can be treated as employer contributions if the employer picks up the contributions employer contributions are not included within fica wages as noted above and thus are not immediately subject_to fica though employee contributions are however included within the definition of fica wages is any amount treated as an employer_contribution under sec_414 of the code where the pickup is in the form of a salary reduction agreement whether evidenced by a written_agreement or otherwise the federal_income_tax treatment for contributions that are picked up by the employer within the meaning of sec_414 is specified in revrul_77_462 1977_2_cb_358 in that ruling the irs held that these amounts are excluded from the employees’ gross_income until they are distributed to the employees the revenue_ruling further held that under the provisions of sec_3401 of the code employer contributions to the plan are exc luded from wages for income_tax purposes therefore no withholding is required from the employees’ salaries for these picked-up contributions you requested information on obtaining a refund of taxes erroneously withheld and paid on contributions to the plan assuming that the plan is a state_or_local_government plan that is qualified under sec_401 of the code and that employee contributions to the plan are picked up by the employer within the meaning of sec_414 of the code such contributions are neither includable in the employees’ gross_income nor subject_to income_tax_withholding until they are distributed to the employees the contributions may or may not be subject_to fica depending on whether they were made under a salary reduction agreement as described above if an employer discovers that it has made a mistake in computing its fica liability in a prior tax_return the employer can correct the mistake by making an adjustment on its form_941 for the quarter during which the error was discovered the adjustment increases or decreases the employer’s tax_liability for the quarter in which it is reported the quarter the error is discovered and is interest free alternatively the employer can file a claim_for_refund on form_843 claim_for_refund and request for abatement similar procedures exist for mistakes an employer discovers in computing income_tax_withholding liability in a prior tax_return however an employer can not make an adjustment or file a claim_for_refund of amounts reported as income_tax withheld in a prior calendar_year this is because the amount of income_tax_withholding from the prior year is used as a credit on the employee’s own income_tax return thus if an employer has incorrectly treated remuneration as wages subject_to income_tax_withholding in a prior calendar_year only the employees may file a claim_for_refund on form 1040x the employer is required to file a corrected form_w-2 for income_tax_withholding to reflect the revised amount of wages regulations sec_31 c i have enclosed a copy of circular_e employer’s tax guide which explains these procedures in detail for your information i hope this information is helpful if you have any questions or wish to discuss this matter further please contact me or ----------------------------------------------- we can be reached at sincerely lynne camillo chief employment_tax branch office of the assistant chief_counsel exempt_organizations employment_tax government entities tax_exempt_and_government_entities_division enclosure
